                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 MARCUS FONTAIN,                              :   Case No. 1:19-cv-304
                                              :
         Plaintiff,                           :   Judge Timothy S. Black
                                              :   Magistrate Judge Karen L. Litkovitz
 vs.                                          :
                                              :
 APRIL L LANE, et al.,                        :
                                              :
         Defendants.                          :

                             DECISION AND ENTRY
                 ADOPTING THE REPORT AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 7)

        This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings filed with this Court and, on May 9, 2019, submitted a

Report and Recommendation. (Doc. 7). No objections were filed.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo

all of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that the Report and Recommendation should be and is hereby ADOPTED in

its entirety.

        Accordingly, for the reasons stated above:

        1) Plaintiff’s motions for a temporary restraining order (Docs. 4, 5) are DENIED.

        2) The Court will abstain from exercising its jurisdiction over Plaintiff’s claims
           against Defendants pending the conclusion of the state court civil proceedings.
        IT IS SO ORDERED.

Date:       6/3/19              s/ Timothy S. Black
                                Timothy S. Black
                                United States District Judge




                            2
